Title: To Thomas Jefferson from Maria Cosway, 29 April 1788
From: Cosway, Maria
To: Jefferson, Thomas


          
            London 29 of April
          
          At last I receive a letter from you, am I to be angry or not? I think when we go to question and doubt it is a good syng, tho’ I  dont know whether it is in favor of you or the Manner in which you appollogies. Many Contradictions will make me answer article by article your letter; My hand for writing made you Open my letter in preferance to all the others you received on your arrival, I am not obliged to you for this distinction. Sympathy, and remorse have my acknoledgements. Afterwards lett me tell you I am not your debtor in the least. The fatigue of your journey the different occupations the & & & & prevented your writing, I agree, but how could you led me by the hand all the way, think of me, have Many things to say, and not find One word to write, but on Noses? No, this I cannot put up with, it is too bad, and what is worse it is not indolence, it is what I must add to my Misfortunes, and I never thought your name was to be on that list. You say my letter was angry, You acknowledge it is a proof of esteem, but you prefer softer testimonies of it. Give me the example if you please. Am I to adress a stranger in such confidential terms? who writs to me so short and scarse as possible? Oh I wish My dear friend I could announce to you our return to Paris! I am afraid to question My Lord and Master on this subject; he may not think or like to refuse, and a disappointed promise of this kind would be too cruel to me. I cannot bear it. I should be doubly Miserable all the Summer; but why dont you Come? Your friend Mr: de la Luzerne is here, Mrs. Church, we should go to see Many beautifull villas, enjoy all the best England can afford and make the rest up with our own Society; we shall not have a Numerous Cortege, I promise to Make Myself and my Society according to your own wish. At home we may do it better, if I come to Paris I may do more what I please this time. There are but four people I could wish to pass all my time with. Is this too great a Number? when you are One, even if you dont guess the others I am Sure you would not object to. I long to return. I left a bad impression in the atmosphier. I was worse then myself, and realy so bad that Sometimes I hardly knew Myself. I am Much better now, and My Constant occupations for these three Months past keep me in better health or they keep me in better spirits, and that is the Most dangerous Malady I can have. If you want to hear what Italian Singing is, come to London. Marchesi is here and the Most wonderfull Singer I ever heard. The Opera is good but for want of equal performers with him it is rather dull as the whole spectacle depending on one person, makes the rest appear tiresome. We shall have a New One very soon and wonders are expected.
          I cannot announce the portrait of a friend of mine in my Study  yet, Trumbull puts me out of all patiance. I allways thought painting slow work, ‘tis dreadfull now.
          How is Mr: Short? Pray remember me to him in the kindest Manner, the beauty he lost his heart by is here keeling every body with her beweching Eyes.
          Say many things to Madme: de Corney. I love her very Much and I will add that word to her Husband too. When you see any body I know speak of me if they are agreable t’will improve the subject, if they love me I shall be recalld to your remembrance with partiality. I would wish to deserve and nourish the good Opinion you have of me from your own Sentiments, inforce it by those you esteem, and oblige you from a return of the affection & friendship I feel for you to allow without bounds you will allways be deficient to
          
            
              Maria Cosway
            
          
          
            Mr. Cosway presents his Compliments.
          
        